UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4514


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARCUS LAMONT GRAVES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:16-cr-00196-TDS-1)


Submitted: May 29, 2020                                           Decided: August 21, 2020


Before WILKINSON, NIEMEYER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN, Winston-
Salem, North Carolina, for Appellant. John Mcrae Alsup, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Lamont Graves appeals the district court’s judgment revoking his

supervised release and sentencing him to 24 months’ imprisonment. Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal but questioning whether the district court abused its

discretion in revoking Graves’ supervised release term. Although advised of his right to

do so, Graves has not filed a pro se supplemental brief. The Government declined to file a

brief. We affirm.

       We review a district court’s decision to revoke supervised release for an abuse of

discretion. United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015). A court may

revoke supervised release if it “finds by a preponderance of the evidence that the defendant

violated a condition of supervised release.” 18 U.S.C. § 3583(e)(3) (2018). Graves was

charged with six violations. He admitted three violations but denied the remaining three

violations for engaging in new criminal conduct. These violations were based on felony

possession of cocaine and felony possession of cocaine with intent to sell and distribute it.

We have reviewed the record and conclude that the district court did not abuse its discretion

when it determined that the Government established, by a preponderance of the evidence,

that Graves engaged in new criminal conduct. See United States v. Palmer, 820 F.3d 640,

653 (4th Cir. 2016) (recognizing that “[w]e particularly defer to a district court’s credibility

determinations, for it is the role of the district court to observe witnesses and weigh their

credibility” (internal quotation marks omitted)).



                                               2
      In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the revocation judgment.

This court requires that counsel inform Graves in writing, of the right to petition the

Supreme Court of the United States for further review. If Graves requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Graves.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                            3